Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 4/18/2022 and request for continued examination on 5/20/2022.
Claims 21-40 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No.9424303.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-26 of U.S. Patent No.9424303 can also be interpreted as claimed features as claimed in the claims 21-40 of the present application. 
Specifically, claims 1-26 of U.S. Patent No.9424303 anticipate the claimed features as claimed in the claims 21-24 and 29-33 of the present application.
Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-26 of U.S. Patent No.9424303 to arrive at the claims 21-24 and 29-33 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
With respect to claims 25-28 and 34-40, the rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9424303  in view of U.S. Patent Application Publication No. 20140019581 to Baillargeon et al. (hereinafter “Baillargeon”), U.S. Patent No. 7529599 to Bhatt et al. (hereinafter “Bhatt”), U.S. Patent No. 6421570 to McLaughlin et al. (hereinafter “McLaughlin”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 9424303 with the teaching of Bhatt because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bhatt would allow the present application to “...provide simple mechanisms for moving devices in multiple axes of a coordinate system in a coordinated fashion... Such functionality can be provided in a user-friendly interface for linear and circular moves in multi-dimensional space (e.g., Cartesian coordinate system). The algorithm employed for path planning can provide fast execution and dynamic parameter changes (e.g., maximum velocity, acceleration and deceleration) along a desired path of motion. In this manner, such instructions can provide smooth transitions from one coordinated move to the next” (Bhatt, column 1 ln. 22- col. 4 ln. 55).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 9424303 with the teaching of McLaughlin because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of McLaughlin would allow the present application to facilitate “...improved control systems capable of distributing large amounts of data between nodes of a network without exceeding the bandwidth of the network and without forming bottlenecks at heavily requested nodes...” (McLaughlin, column 11 lines 11-30).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20100174680 to Yamagishi et al. (hereinafter “Yamagishi”), and further in view of U.S. Patent Application Publication No. 20140019581 to Baillargeon et al. (hereinafter “Baillargeon”).
As to claim 34, Yamagishi teaches subscribing node comprising (par. 0133-0146): 
one or more processors (par. 0133-0146); and 
a first synchronization database, the first synchronization database comprising a plurality of first attributes (Fig. 2-4, 8, 13, par. 0020-0025, 0109-0118, databases 60a-60c comprising plurality of attributes); 
wherein the subscribing node is configured to: 
subscribe to a publishing node (Fig. 1, par. 0030, 0046, 0115-0118, Publisher 10 and Subscriber 30);
receive, from the  publishing node, a first synchronization message including updates to one or more of the first attributes (par. 0022-0025, 0109-0112, update content and metadata, including filter attributes as needed.)
Yamagishi does not explicitly teach scan the first synchronization message for errors (Fig. 9, par. 0067-0070, errors in first synchronization from source to destination); in response to detecting an error in the first synchronization message: transmit an error message to the publishing node (Fig. 9, par. 0067-0070, send error indication message at S95 ); and enter an error state in which additional synchronization messages are discarded (Fig. 9, par. 0071-0073, discards subsequent data ) as claimed.
Baillargeon teaches scan the first synchronization message for errors (Fig. 9, par. 0067-0070, errors in first synchronization from source to destination); in response to detecting an error in the first synchronization message: transmit an error message to the publishing node (Fig. 9, par. 0067-0070, send error indication message at S95 ); and enter an error state in which additional synchronization messages are discarded (Fig. 9, par. 0071-0073, discards subsequent data.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Baillargeon with the teaching of Yamagishi because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Baillargeon would allow Yamagishi to “...advantageously provides a method and system for handling error indication messages in a communication network. According to one aspect, the invention provides a method for handling transmission of error indication messages in a communication network. A destination computer associated with a destination address receives a user data packet from a source computer associated with a source address. A determination is made as to whether a destination identifier included in the user data packet is known. If it is determined that the destination identifier is known, then the user data packet is transmitted to a destination associated with the destination identifier. Else, if it is determined that the destination identifier is unknown, then the transmission of the first error indication message is delayed; and the transmission of subsequent error indication messages is paced if subsequent user data packets received from the source computer include the unknown destination identifier…” (Baillargeon, par. 0012).
As to claim 36, the rejection of claim 34 is hereby incorporated by reference, the combination of Yamagishi and Baillargeon teaches the subscribing node of claim 34, wherein after exiting the error state, the subscribing node is further configured to: receive, from the publishing node, a second synchronization message including updates to one or more of the first attributes (Baillargeon, Fig. 9, par. 0071-0073, response to additional message after retransmission timer is expired. It is noted that error state is interpreted as the state when retransmission period is not expired).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamagishi, Baillargeon, and further in view of U.S. Patent No. 7529599 to Bhatt et al. (hereinafter “Bhatt”)
As to claim 35,combination of Yamagishi and Baillargeon teaches the subscribing node of claim 34. The combination of Yamagishi and Baillargeon does not explicitly teach wherein the subscribing node is further configured to: receive, from the publishing node, a reset signal and responsive to the received reset signal, exit the error state as claimed.
Bhatt teaches wherein the subscribing node is further configured to: receive, from the publishing node, a reset signal and responsive to the received reset signal, exit the error state (Fig. 8A, 8B, col. 21 ln. 29-col. 22 ln. 16, reset signal to exit an error state)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of Yamagishi and Baillargeon with the teaching of Bhatt because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bhatt would allow combination of Yamagishi and Baillargeon to “...provide simple mechanisms for moving devices in multiple axes of a coordinate system in a coordinated fashion... Such functionality can be provided in a user-friendly interface for linear and circular moves in multi-dimensional space (e.g., Cartesian coordinate system). The algorithm employed for path planning can provide fast execution and dynamic parameter changes (e.g., maximum velocity, acceleration and deceleration) along a desired path of motion. In this manner, such instructions can provide smooth transitions from one coordinated move to the next” (Bhatt, column 1 ln. 22- col. 4 ln. 55).
Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamagishi, Baillargeon, and further in view of U.S. Patent No. 6421570 to McLaughlin et al. (hereinafter “McLaughlin”)
As to claim 38, combination of Yamagishi and Baillargeon teaches the subscribing node of claim 34. The combination of Yamagishi and Baillargeon does not explicitly teach wherein the subscribing node is a component of a robotic system as claimed.
McLaughlin teaches wherein the subscribing node is a component of a robotic system (Figure 1, column 4 lines 11-65, robotic system and subsystems such as controller, separator, grinder or washer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of Yamagishi and Baillargeon with the teaching of McLaughlin because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of McLaughlin would allow combination of Yamagishi and Baillargeon to facilitate “...improved control systems capable of distributing large amounts of data between nodes of a network without exceeding the bandwidth of the network and without forming bottlenecks at heavily requested nodes...” (McLaughlin, column 11 lines 11-30).
As to claim 39, combination of Yamagishi and Baillargeon teaches the subscribing node of claim 38. The combination of Yamagishi and Baillargeon does not explicitly teach wherein the publishing node is a unit controller, a dispatcher, a manipulator, a supervisor, a video subsystem, or a user interface of the robotic system as claimed.
McLaughlin teaches wherein the publishing node is a unit controller, a dispatcher, a manipulator, a supervisor, a video subsystem, or a user interface of the robotic system (Figure 1, column 4 lines 11-65, robotic system and subsystems such as controller, separator, grinder or washer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of Yamagishi and Baillargeon with the teaching of McLaughlin because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of McLaughlin would allow combination of Yamagishi and Baillargeon to facilitate “...improved control systems capable of distributing large amounts of data between nodes of a network without exceeding the bandwidth of the network and without forming bottlenecks at heavily requested nodes...” (McLaughlin, column 11 lines 11-30).
As to claim 40, combination of Yamagishi and Baillargeon teaches the subscribing node of claim 38. The combination of Yamagishi and Baillargeon does not explicitly teach wherein the publishing node is a link in a kinematic chain, an actuator, a sensor, or a subgroup of the robotic system as claimed.
McLaughlin teaches wherein the publishing node is a link in a kinematic chain, an actuator, a sensor, or a subgroup of the robotic system (Figure 1, column 4 lines 11-65, robotic system and subsystems such as controller, separator, grinder or washer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of Yamagishi and Baillargeon with the teaching of McLaughlin because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of McLaughlin would allow combination of Yamagishi and Baillargeon to facilitate “...improved control systems capable of distributing large amounts of data between nodes of a network without exceeding the bandwidth of the network and without forming bottlenecks at heavily requested nodes...” (McLaughlin, column 11 lines 11-30).
Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the aforementioned nonstatutory obviousness-type double patenting rejection.
Claims 21-33 are allowed, pending the aforementioned nonstatutory obviousness-type double patenting rejection
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168